Title: Thomas Jefferson to Craven Peyton, 16 August 1809
From: Jefferson, Thomas
To: Peyton, Craven


          Sir  Monticello Aug. 16. 09.
          The titled title to the lands of Bennet Henderson having passed to yourself thro many hands & by many deeds, I wish in the preamble to the deed to state, for each part, the conveyances by which it came to you, as a matter of information in case any of his descendants should hereafter raise a question on it. I have begun it in the following way, which I know to be imperfect.
          ‘they (that is, the widow & children of B. Henderson) did by various deeds convey their whole right, estate & possession to the sd Craven, that is to say the sd Sarah & John B. Kerr her husband by deed to the sd Craven bearing date the 7th of June 1803. recorded in thecourt offor the consideration ofto them paid by the sd Craven & recorded in
          the sd James L. H. by a deed of Dec. 28. 1799 to a certain T. Woodson & the sd Tucker by another deed of Apr. 25. 1801. to the sd Craven & the sd James L. by a subsequent deed to the sd Craven of Nov. 29. 1801. in considn of the sum ofto them paid & recorded in
          the sd Charles by a deed of Mar. 18. 1801. to the sd James L. who conveyed the same to the sd Craven by a deed of Mar. 19. 1801 & the sd Charles by a subsequent deed to the sd Craven of Jan. 31. 1804 in considn of the sum of __ to them paid & recorded in
          the sd. Isham by a deed of Mar. 17. 1801. to the same James L. & the sd James L. to the sd Craven by a deed of the same date in considn ofto them paid & recorded in
          The sd John by deeds of Apr. 3. 1803. to the sd Craven & ofto a certain James Lewis & the sdHenderson, & the sd James Lewis &Henderson by a deed of1808 to the sd Craven (with the exception of the 5. acre lot of the sd John in the upper field which he had before conveyed to the sd Thomas) recorded in & for the consideration of to them paid
          the sd James L. Henderson by deeds of the 18th & 23d of Sep. 1802. for the rights of the sd Bennet, Eliza, Frances, Lucy & Nancy L. & as their guardian
          and the sd Bennet Etcby deeds Etcrecorded inin consideration of the sum ofto them & for their necessary use paid.
          and the sd Elizabeth, as to her right of dower, by deed of Sep. 18. 1802. to the sd Craven recorded in& in consideration ofto her paid.’
          
          the above statement of conveyances I suppose defective in the following particulars & probably in others.
          as to John’s part. was there not some conveyance to Seabrook & Anderson, & a conveyance from them to you?
          Sarah’s. deed did not this pass thro E. Moore, & Mat. Henderson & then to you?
           Charles’s. did it not pass to Bramham, Seabrook, Anderson?
          Isham’s. did it not pass to John, to Seabrook, to Anderson?
          Bennet H. did not this go to John, to Seabrook, to Anderson?
          Bennet H. Eliza, Frances, Lucy & Nancy L. which of them have executed deeds of confirmation, & which are still under age?
          I must ask the favor of you, under each share to state the conveyances exactly, where recorded, and the consideration allowed or paid. after doing this, by the aid of your papers, perhaps it may be necessary for you to take the trouble of riding up, and explaining it to me where I may not understand it. when this is done, I will prepare the deed and ride down to your house to get it executed by mrs Peyton & yourself; which I should wish to have done before I set out to Bedford. I am Dear Sir
          your friend & servt Th: Jefferson
        